                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    KEITH F. BELL,                                              )
                                                                )
                                 Plaintiff,                     )
                                                                )
              v.                                                )     Civil Action No. 18-399
                                                                )     Judge Nora Barry Fischer
    MOON AREA SCHOOL DISTRICT                                   )
    and RONALD LEDBETTER,                                       )
                                                                )
                                 Defendants.                    )

                                              ORDER OF COURT

         AND NOW, this 4th day of March, 2019, upon consideration of Plaintiff Keith F. Bell,

Ph.D’s Unopposed Motion for Settlement Agreement to be Made Confidential, (Docket No. [49]),

his Brief in Support, (Docket No. [50]), and Defendants Moon Area School District and Ronald

Ledbetter’s Response thereto, (Docket No. [52]),

         IT IS HEREBY ORDERED that Plaintiff’s Motion [49] is DENIED and this Court

expressly declines to enter an order stating that “all terms and conditions of the parties’ Settlement

Agreement are hereby deemed confidential”;

         IT IS FURTHER ORDERED that the parties having advised that this matter has settled

upon only a contingency that the instant motion be presented to the Court,1 the Clerk of Court shall

mark this case CLOSED.

         In so holding, the Court notes that Plaintiff has failed to demonstrate “good cause” for the

requested order deeming the parties’ settlement agreement confidential. Initially, the parties were

free to settle their dispute and voluntarily dismiss this action upon the filing of a stipulation of



1
         Specifically, the parties’ settlement agreement states that “The Parties agree to jointly request the presiding
judge in this matter to enter an order keeping confidential all of the terms and conditions of this Agreement…”

                                                           1
dismissal without any intervention of the Court which was not required to approve or review any

such settlement or settlement agreement. See Fed. R. Civ. P. 41. Indeed, this matter was only

brought to the Court’s attention because Plaintiff refused to execute a settlement agreement

tendered by Defendants which did not contain a confidentiality clause, leading Defendants to file

a motion to enforce settlement. (See Docket Nos. 39; 40). To the extent that the parties had

proceeded to litigate their disputes regarding the motion to enforce, any proceedings thereon would

have been held in public court and this Court’s decision resolving their disputes would have been

made public, with the Court issuing a decision and documenting any facts it deemed necessary to

explain its decision including potentially, the amount of their settlement. See e.g., Carnegie

Mellon Univ. v. Marvell Tech. Group., Ltd., 2013 WL 1336204, at *11 n. 29 (W.D.Pa. 2013)

(“[t]his Court will document any evidence it feels necessary to explain its determination, regardless

of the parties’ positions on confidentiality.”).

       In any event, as this Court has already noted, settlements with School Districts and other

government entities in Pennsylvania are subject to the Right to Know Law and must be produced

upon a written request, stating very clear public policy that such agreements cannot be made

confidential. See e.g., Bryan v. Erie Cty. Office of Children & Youth, 637 F. App’x 693, 697 (3d

Cir. 2016) (quoting Tribune–Review Pub. Co. v. Westmoreland Cty. Hous. Auth., 574 Pa. 661, 833

A.2d 112, 120–21 (2003) (“The Commonwealth of Pennsylvania has made a ‘policy determination

... that favors disclosure of public records over the general policy of encouraging settlement.’ […]

Settlement agreements that involve public entities such as the Erie County Office of Children and

Youth are considered public records. Thus, absolute confidentiality provisions in such agreements

are unenforceable.”); Doe v. Plum Borough School District, Civ. A. No. 16-1483, Docket No. 137

(W.D. Pa. Aug. 30, 2017) (“The Court observes that § 67.305 of the [Right to Know Law] creates



                                                   2
a presumption that [settlement agreements] are public records.”); E.B. v. Woodland Hills Sch.

Dist., Civ. A. No. 10-0442, 2011 WL 705224, at *1 (W.D. Pa. Feb. 20, 2011) (Lancaster, J.) (“the

school district, as a public entity, is subject to laws that require public disclosure of certain

documents and records. The school district does not have the power or authority to consent to

violate those statutes by private agreement. Nor can the school district enter a private agreement

promising not to treat a particular record or document as subject to disclosure…”). On the other

hand, Plaintiff overstates the purported need for confidentiality of the amount of his settlement

with Moon Area School District as other settlements he has achieved have been made public. See

“Rosemont school district to pay author $40,000 for unauthorized sports tweets,” Pioneer Press,

available at: https://www.twincities.com/2018/10/03/rosemount-school-district-to-pay-author-

40000-for-unauthorized-sports-tweets/ (last visited 3/4/2019). All told, Plaintiff’s private interest

in keeping his settlement with Moon Area School District confidential is plainly outweighed by

the public’s right to know the amount that the District (and/or its insurer) paid to settle the case

and this Court cannot countenance what amounts to an attempted end around the Right to Know

Law. Accordingly, Plaintiff’s Motion [49] is denied.



                                                              s/ Nora Barry Fischer
                                                              Nora Barry Fischer
                                                              United States District Judge

cc/ecf: All counsel of record.




                                                 3
